Citation Nr: 0204905	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  00-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that, in part, denied the veteran's application 
to reopen the claim of entitlement to service connection for 
a duodenal ulcer.

In the decision below, the Board found that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for a duodenal ulcer; however, additional 
development is necessary before the issue of entitlement to 
service connection can be adjudicated.  In addition, the 
Board is also undertaking development on the other service 
connection claims that are on appeal (nerve injury to the 
neck and shoulders, jaw disorder, deviated septum, residuals 
of a cold weather injury, and psychiatric disorder to include 
post-traumatic stress disorder).  All development is 
undertaken pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues. 

The Board notes that in addition to the issues that are 
currently in appeal status, on the veteran's July 1998 claim, 
he requested an increase rating for his facial scars, and 
that his injuries in service required dental work and caused 
spinal stenosis.  These claims are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  Entitlement to service connection for a duodenal ulcer 
was denied by a rating decision in April 1978; the Board 
upheld this determination by a decision dated in May 1979.

2. Evidence received since the May 1979 Board decision 
includes evidence that is relevant and probative to the issue 
at hand, and is so significant it must be considered in order 
to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1. A May 1979 Board decision that denied service connection 
for a duodenal ulcer is final. 38 U.S.C.A. §§ 1110, 1131, 
5107, 7103 (West 1991); 38 C.F.R. §§ 3.303, 20.1100 (2001). 

2.  Evidence received since the May 1979 rating decision is 
new and material and the claim of entitlement to service 
connection for a duodenal ulcer is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a). (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  It is important to note that with respect 
claims requiring new and material evidence the VCAA states 
that, "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)); however, the revised regulation is 
only applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will be decide the claim under the prior version of the 
regulation.  

Although the RO did not explicitly consider the provisions of 
the VCAA, its duty to the veteran has been met through the 
action taken.  In the March 2000 statement of the case, the 
veteran was notified of the laws and regulations pertinent to 
his claim and advised of what was required to reopen a prior 
final decision.  In addition, the RO has obtained all 
treatment records identified by the veteran that could 
support his claim.  The Board is satisfied that the factual 
development in this case reflected in the record indicates no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).   


New and Material Evidence

A May 1979 Board decision denied entitlement to service 
connection for a duodenal ulcer.  That decision is final. 38 
U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (2001).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the May 1996 
rating decision.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140 (1990);  Evans v. Brown, 9 Vet. App. 273 
(1996).

Although the RO determined in a June 1999 rating decision 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104(b) 
to consider the new and material issue regardless of the RO's 
actions.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Thus, it 
must first be determined whether the veteran has submitted 
new and material since the most recent adverse final 
decision.

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

At the time of the Board May 1979 decision, the evidence for 
consideration that is pertinent to the current appeal 
included service medical records, a VA examination report 
dated in October 1964, Sharon Medical Clinic records dated 
from "October 1952" to July 1977, and a copy of a 
transcript from a June 1989 personal hearing.  The service 
medical records are negative for any complaints or findings 
associated with an ulcer.  Sharon Medical Clinic records 
include a copy of a record in which "October 1952" was 
written in pen on a photocopy that shows the veteran had a 
duodenal ulcer.  Another record, in which the diagnosis was 
recurrent duodenal ulcer, shows a discharge date of January 
1956.  In August 1966, he was noted to have an "ulcer 
upset."  An undated consultation report notes a history of 
stomach trouble from 1941 to 1943, that consisted of sharp 
pain in the pit of his stomach that went upward to his chest.  
The veteran was apparently well after leaving service and 
remained that way until three years earlier when the pain 
began again.  The diagnosis was made three years earlier and 
responded to treatment, but then one year ago similar pain 
began again.  The diagnosis was acute peptic ulcer, duodenal.  
The October 1964 VA examination report included a diagnosis 
of duodenal ulcer disease.  The transcript of the June 1978 
hearing shows that the veteran testified that he was first 
diagnosed with ulcers in 1946, by his family physician.

Upon consideration of this evidence, the Board denied service 
connection for a duodenal ulcer, holding that the evidence 
did not establish that a duodenal ulcer was incurred in, or 
aggravated by, active military service nor was it manifested 
to a compensable degree of 10 percent within one year 
following separation from service.

Evidence submitted since the May 1979 Board decision includes 
duplicate service medical records, duplicate Sharon Medical 
Clinic records, medical records from Sharon Regional Health 
System dated in March 1988, medical records from Ernest W. 
Swanson, M.D. dated from June 1985 to November 1997, medical 
records from Richard Steinfeld, M.D. dated from July 1991 to 
July 1998, treatment records from the Butler VA Medical 
Center (VAMC) dated from May to July 1998, a lay statement 
dated in October 1999, and statements from Joseph H. Bolotin, 
M.D. dated in October 1999, November 1999, and April 2000.

Upon consideration of this evidence the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
duodenal ulcer.  Specifically, statements from Dr. Bolotin, 
M.D., dated in November 1999 and April 2000 include opinions 
that link the veteran's current duodenal ulcer to service.  
Since the nexus opinion provided by the private physician is 
not cumulative or duplicative of evidence considered at the 
time of the May 1979 Board decision and bears directly and 
substantially upon the specific matter under consideration, 
it must be considered in order to fairly decide the claim on 
the merits. 

A lay statement dated in October 1999 from a friend of the 
veteran indicates he met the veteran in 1946 and that the 
veteran often complained of stomach ulcer attacks that had 
plagued him since service.  This statement is new, and is 
neither cumulative or duplicative of evidence previously 
considered.  It bears directly upon the specific matter under 
consideration to the extent that it is a layman's account of 
the veteran's ulcer problem shortly after service.

For the reasons stated above, the Board finds that the 
evidence of a nexus between service and the veteran's 
duodenal ulcer and a lay statement that notes an ulcer 
shortly after service are sufficiently significant to warrant 
reopening the claim. 



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a duodenal ulcer is 
reopened. 


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

